

INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN


The MDU Resources Group, Inc. 401(k) Retirement Plan (as restated March 1, 2011)
(the “K-Plan”), is hereby further amended, effective January 1, 2012, unless
otherwise indicated, as follows:


1.
By replacing the definition of “Committee” in Article I of the Plan with the
following:



Committee – The MDU Resources Group, Inc. Employee Benefits Committee appointed
to administer the Plan pursuant to Article IV.


Explanation: This amendment clarifies the definition of Committee to remove the
word Administrative to reflect the correct name for the Committee.


2.
By replacing the definition of “Disability” in Article I of the Plan with the
following:



Disability – A physical or mental condition of an Eligible Employee which
results in permanent and total disability as defined by the Social Security
Administration.


Explanation: This amendment clarifies the definition of Disability to be
consistent for all Participating Affiliates and removes reference to the MDU
Resources Group, Inc. or Affiliate long-term disability plans.


3.
By replacing Section 3.5 Special Limitations on Savings Contributions, (i) in
its entirety with the following:



(i)
All employees who are eligible to make savings contributions under the Plan and
who have attained age 50 before the close of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Section 414(v) of the Code, effective for contributions made after December
31, 2001. Such catch-up contributions shall not be taken into account for
purposes of implementing the required limitations of Sections 402(g) and 415 of
the Code. The Plan shall not be treated as failing to satisfy the requirements
of Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as
applicable by reason of the making of such catch-up contributions. Pre-tax
deferrals are matched up to the maximum 401(k) deferral for the Plan Year,
including excess deferrals that are reclassified as catch-up contributions.



Explanation: This amendment clarifies that excess deferrals reclassified as
catch-up are included for purposes of matching contributions, up to the current
Plan Year deferral limit.

1

--------------------------------------------------------------------------------



4.
By replacing Section 3.8 Rollover Contributions, in its entirety, with the
following:



Rollover Contributions. At the direction of the Committee, and in accordance
with such uniform rules as the Committee may from time to time establish,
rollovers described in Section 402(c) of the Code, rollovers from an annuity
contract described in Section 403(b) of the Code, rollovers from an eligible
plan under Section 457(b) of the Code that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and that is not tax-exempt, and rollovers from an
Eligible Employee under another plan which meets the requirements of Section
401(a) of the Code, including after-tax employee contributions, may be received
by the Trustee and will be credited to an Account established in the name of the
Eligible Employee. Any rollover contribution made in accordance with the
preceding sentence must be made in cash; rollover contributions of property
other than cash will not be accepted. Any amount received by the Trustee for an
Eligible Employee in accordance with this Section 3.8 shall be adjusted during
each accounting period for their pro rata share of any change in the value of
the Investment Funds. Eligible Employees shall be fully vested in their Rollover
Account. Loans from a terminated plan of an acquired company may be accepted.


Explanation: This amendment clarifies that loans from a terminated plan of an
acquired company may be accepted.


5.
By replacing Section 6.1 Named Fiduciaries, in its entirety, with the following:



Named Fiduciaries. The Plan shall be administered by the Committee consisting of
the Chief Financial Officer of the Company, and between four to ten other
individuals appointed by the Chief Executive Officer of the Company who are
employed by the Company.


The Committee shall be the “plan administrator” under Section 3(16)(A) of the
Employment Retirement Income Security Act of 1974 (ERISA), and shall have all of
the powers, rights and duties necessary or advisable in order to fully perform
the applicable responsibilities imposed by ERISA upon plan administrators,
including the authority to delegate or allocate any of those powers in writing
in a prudent and reasonable manner consistent with ERISA. The Committee and the
Trustee shall each be a “named fiduciary” under ERISA. The Company agrees to
maintain adequate fiduciary liabilities insurance with respect to the Committee
and any member or delegate thereof by reason of any act or failure to act on
behalf of the Plan or Participants in carrying out the fiduciary obligations.


Explanation: This amendment updates the Named Fiduciaries as outlined in a
previously approved Board Resolution.


6.
By replacing Section 6.6 Beneficiary Designations, in its entirety, with the
following:


2

--------------------------------------------------------------------------------



Beneficiary Designations. A Participant shall designate a beneficiary or
multiple or contingent beneficiaries to whom distribution of the Participant’s
interest in the Plan shall be made in the event of death prior to the full
receipt thereof; provided, however, that in the event the Participant is married
on the date of death, such beneficiary shall be deemed to be the Participant’s
surviving spouse. The Participant may elect to change or revoke a designated
beneficiary at any time; provided, however, that in the event prior to such
change or revocation such beneficiary is the Participant’s surviving spouse,
such election shall not be effective unless such surviving spouse provides
written consent which acknowledges the effect of such election and is witnessed
by a Plan representative or a notary public. The affirmative designation of any
beneficiary and any elected change or revocation thereof by a Participant shall
be made on forms provided by the Committee and shall not in any event be
effective unless and until filed with the Committee. If no designated or deemed
beneficiary survives the Participant or former Participant, or if any unmarried
Participant or former Participant fails to designate a beneficiary under the
Plan, the amount payable upon the death of the Participant or former Participant
shall be paid to the Participant’s estate.


Explanation: This amendment clarifies that if the Participant is married, the
beneficiary is the surviving spouse, regardless of how long the Participant was
married.




IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“EBC”) on this 19th day of
December, 2012.


 
MDU RESOURCES GROUP, INC.
 
EMPLOYEE BENEFITS COMMITTEE
 
 
 
 
 
 
 
By:
/s/ Doran N. Schwartz
 
 
Doran N. Schwartz, Chairman




3

--------------------------------------------------------------------------------








